DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US Pub 2021/0068276 in view of Araki et al. US Pub 2021/0144871.
Regarding claim 1, Kim teaches, 
A display device (figs. 1-3, 6b-c, 8b-c) comprising: 
a display panel (element 110, Figs 1-3) comprising a folding area (fig 2, shows element FR being the folding area) and a non-folding area (fig. 2, non-folding area, UFR) which is adjacent to the folding area along a first direction; and 
a plate (element 120, Figure 3, 6b-c, 8b-c) which faces the display panel, the plate comprising 
a first surface (figures 6c, and 8c, the bottom of plate 120) facing the display panel,
a second surface (figures 6c, and 8c, the top of plate 120) which is opposite to the first surface, 
a side surface corresponding to the folding area of the plate (figures 6b-c and 8b-c, shows the side surface similar to element 610c of present application), and
the side surface forming to define a pattern hole of the plate which corresponds to the folding area (as seen in figure 6c-8c, pattern holes provided, similar to present application, which correspond to the folding area); and 
Kim teaches various different shapes can be used as the hole pattern, since in figures 6c a rectangular/square like hole is illustrated and in figure 8c, a wedge like opening is illustrated, additionally, in paragraph 80 Kim provides teaching that the cross-section shape can be higher order polygonal shape.
Kim does not teach the side surface forming two angles with respect to the first surface to define a pattern hole of the plate which corresponds to the folding area. However, changing the shape of the hole pattern is not new. 
Araki in similar field of display device teaches a pattern that represents octagon (figures 7a-d), similar to present application's figure 6), such that the side surfaces forming two angles (see annotated drawing below such that two angles are provided AG1-AG2) with respect to the first surface to define a pattern hole of the plate which corresponds to the folding area. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the plate of Kim such that the an octagon shape is used with respect to the first surface, second surface and the side surface such that this forms two angles with respect to the first surface to define pattern holes of the plate as suggested by Araki’s shape of Octagon structure in the folding area, furthermore since Kim provides suggestion of using higher order of polygon (paragraph 80) at least an octagon shape as taught by Araki can be used, such modification will ensure that the display device is bend only at desired angled and by changing the shape the bending process can be finely and more smoothly conducted (paragraph 102 and 103 of Araki) and thus protecting the display device from having sharp bends.

    PNG
    media_image1.png
    480
    616
    media_image1.png
    Greyscale


Regarding claim 2, Kim as modified by Araki teaches,
Wherein the side surface of the plate comprises:
A first portion forming a first angle with respect to the first surface (similar to present application’s figure 6, the first portion being the inclined surface of Kim as modified by Araki’s Octogon, such that the first angle of AG1 is formed), and
A second portion surface (similar to present application’s figure 6, the first portion being the flat part which is perpendicular to the first surface of Kim as modified by Araki’s Octogon, such that the second angle of AG2 is formed) which is further from the first surface than the first portion and forms a second angle with respect to the first surface, the first angle being greater than the second angle (as seen in the annotated drawing the angles are same as the present application, thus the first angle is greater than the second angle, since first angle is obtuse angle and the second angle is approximately 90 degrees). 
Regarding claim 3, Kim as modified by Araki teaches,
Wherein the pattern hole comprises: 
A first width at the side surface of the plate (as seen in figure 8c of Kim the first width is the width between two adjacent 325, however, the modification will render the shape of Araki as taught in claim 1, such that the shape will render similar to figure 6 of present application, i.e. octagon shape) along the first direction (horizontal direction/x-axis), and
A second width (the modified structure of as described in claim 1 such that figure 6c and/or 8c is octagon shape, thus the inclined surface is where the second width is placed; furthermore the combination is such that it represents figure 6c of Kim such that this is similar to figure 6 of present application, elements 611aT and 611bT) along the first direction, the second width closer(the modified structure as claimed in claim 1 such that the inclined portion of the octagon is closer to the first surface) to the first surface than the first width, 
wherein the first width is equal to or smaller than the second width (as mentioned above, the first width is smaller than the second width based on the shape of octagon and similar to figure 6 of present application). 
Regarding claim 4, Kim as modified by Araki teaches,
Wherein the first width of the pattern hole is constant (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, the first width of the pattern hole is constant). 
Regarding claim 5, 
Kim as modified by Araki teaches the first width of the pattern hole is in a range of some value (as taught by claim 4). 
Kim as modified by Araki does not explicitly teach the first width of the pattern hole is in a range from about 100 micrometers to about 200 micrometers. 
It would have been obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to  have the first width of the pattern hole in the range of 100 micrometer to about 200 micrometer, since such modification of thickness will ensure the desired level of motion and bendability of the display device, furthermore, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). MPEP2144.04(IV)(A)
Regarding claim 6, Kim as modified by Araki teaches,
wherein the second width of the pattern hole increases as a distance to the first surface decreases (figures 6c and 8c of Kim as modified by Araki teaches the second width as described in claim 3, such that the inclined surface as taught by Araki is provided thus the second width of the pattern hole increases as the distance to the first surface decreases, similar to 611bT of present application).
Regarding claim 7, Kim as modified by Araki teaches,
wherein the first angle is in a range from about 120 degrees to about 150 degrees (the modified structure of Kim as modified by Araki as taught in claim 1 such that the first angle (annotated drawing), is similar to AG1 angle of the present application thus the angle of the first angle is between about 120 and 150, also the emphasis added on the term "about").
Regarding claim 8, Kim as modified by Araki teaches,
 wherein the plate faces both the folding area and the non-folding area and has a continuous shape (element 120 of Kim has a continuous shape, figure 3, 6b, 8b).
Regarding claim 9, Kim as modified by Araki teaches,
Wherein the side surface forms three angles with respect to the first surface to define the pattern hole of the plate which corresponds to the folding area (as provided under claim 1 the annotated drawing such that Kim as modified by Araki is an octagon shape similar to present application’s figure 6, such that at least the side surface forms three angles since the octagon shape has two inclined parts and one flat). 
Regarding claim 10, Kim as modified by Araki teaches,
Wherein the side surface of the plate further comprises a third portion (the modified structure as described in claim 1 and 9 such that the plate has an octagon shape similar to figure 6, thus making the third portion being the inclined portion of the octagon that is closer to the second surface and an angle is formed between the inclined portion and the second angle which is similar to AG3 of present application) which is further from the first surface than the second portion and forms a third angle which respect to the second surface, the third angle being greater than the second angle and equal to the first angle (as seen in annotated drawing). 
Regarding claim 11, Kim as modified by Araki teaches,
Wherein the pattern hole comprises: 
A first width, a second width and a third width in order from the first surface (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, thus having first, second and third width in order from the first surface to the second surface),
The first width increasing as distance to the first surface decreases (the first inclined portion such that the holes width increases as the distance to the first decreases, similar to this shape “/” of the octagon), 
The second width which is constant (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, the side surface has a constant width since it is not incline, similar to this shape “|”), and
The third width increasing as a distance from the first surface increases (the second inclined portion such that the holes width increases as the distance to the first increases, similar to this shape “\” of the octagon).
Regarding claim 12, Kim as modified by Araki teaches,
Wherein the third portion forms the third angle as an internal angle with the second surface and the third angle being an obtuse angle (as seen in the annotated drawing the AG3 of the annotated drawing is similar to the AG3 of present application such that this creates an obtuse angle).
Regarding claim 13, Kim as modified by Araki teaches,
further comprising a protective film (Kim figure 3, element 140 and/or element 160 is considered the protective film such that the plate (120) with pattern hole is placed between the protective film and the display panel) which faces the display panel with the pattern hole of the plate therebetween and corresponds to the folding area of the display panel (figure 3).
Regarding claim 14, Kim as modified by Araki teaches,
wherein the first surface of the plate is closer to the protective film than the second surface (as seen in figure 3, the first surface bottom of element 120 is close to 140 and/or 160), and 
the side side surface forms an internal angle with the first surface, the internal angle being an obtuse angle (as provided in the annotated drawing, the first/internal angle is formed between the first surface and the first surface such that this is obtuse angle, similar to present application's AG1 as seen in figure 6 and described in paragraph 113 of present application's publication).
Regarding claim 15, Kim as modified by Araki teaches,
A display device (figs. 1-3, 6b-c, 8b-c) comprising: 
a display panel (element 110, figures 1-3) comprising a folding area (fig 2, shows element FR being the folding area) at which the display panel is foldable; 
a plate (element 120, Figure 3, 6b-c, 8b-c) which faces the folding area of the display panel, 
the plate defining: 
a first surface (figures 6c, and 8c, the bottom of plate 120) and a second surface (figures 6c, and 8c, the top of plate 120) which is opposite to the first surface; 
an inner side surface (figures 6c and 8c, the side wall extending from the first surface) extending from the first surface and defining each of the plurality of pattern holes (as seen in figures 6c-8c, pattern holes provided, similar to present application, which correspond to the folding area); 
a protective film (Kim figure 3, element 140 and/or element 160 is considered the protective film such that the plate (120) with pattern hole is placed between the protective film and the display panel) facing the display panel with the folding area of the plate therebetween; 
Kim teaches various different shapes can be used as the hole pattern, since in figures 6c a rectangular/square like hole is illustrated and in figure 8c, a wedge like opening is illustrated, additionally, in paragraph 80 Kim provides teaching that the cross-section shape can be higher order polygonal shape.
Kim does not teach the side surface forming two angles with respect to the first surface, the two angles defining a chamfered portion of the plate which is extended from the first surface and defines a pattern hole of the plate which corresponds to the folding area. However, changing the shape of the hole pattern is not new. 
Araki in similar field of display device teaches a pattern that represents octagon (figures 7a-d), similar to present application's figure 6), the side surface forming two angles (see annotated drawing above such that two angles are provided AG1-AG2) with respect to the first surface, the two angles defining a chamfered portion (the slanted portion of Araki’s octagon is considered the chamfered, and in the annotated drawing this is consider the first inclined, similar to present application) of the plate which is extended from the first surface and defines a pattern hole of the plate which corresponds to the folding area with respect to the first surface to define a pattern hole (holes provided between adjacent octagon) )of the plate which corresponds to the folding area. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the plate of Kim such that the an octagon shape is used with respect to the first surface, second surface and the side surface such that this forms two angles with respect to the first surface to define pattern holes of the plate as suggested by Araki’s shape of Octagon structure in the folding area, furthermore since Kim provides suggestion of using higher order of polygon (paragraph 80) at least an octagon shape as taught by Araki can be used, such modification will ensure that the display device is bend only at desired angled and by changing the shape the bending process can be finely and more smoothly conducted (paragraph 102 and 103 of Araki) and thus protecting the display device from having sharp bends.
Regarding claim 16, Kim as modified by Araki teaches,
wherein the chamfered portion of the plate includes: 
a first portion forming a first angle with respect to the first surface (similar to present application’s figure 6, the first portion being the inclined surface of Kim as modified by Araki’s Octagon, such that the first angle of AG1 is formed), and
a second portion (similar to present application’s figure 6, the first portion being the flat part which is perpendicular to the first surface of Kim as modified by Araki’s Octagon, such that the second angle of AG2 is formed) which is further from the first surface than the first portion and forms a second angle with respect to the first surface, the second angle being smaller than the first angle (as seen in the annotated drawing the angles are same as the present application, thus the second angle is smaller than the first angle, since first angle is obtuse angle and the second angle is approximately 90 degrees).
Regarding claim 17, Kim as modified by Araki teaches,
Wherein the pattern hole comprises:
A first width which is constant (since the modified structure of Kim as modified by Araki is octagon, similar to figure 6 of present application, the first width has a constant width since it is not incline, similar to this shape “|”), and a second width which is closer to the first surface than the first width (the first inclined portion such that the holes similar to this shape “/” of the octagon, which is closer to the first surface compare to the first width).
Regarding claim 18, Kim as modified by Araki teaches,
Wherein the pattern hole further comprises the second width which increases a distance to the first surface decreases (the first inclined portion such that the holes width increases as the distance to the first decreases, similar to this shape “/” of the octagon). 
Regarding claim 19, Kim as modified by Araki teaches,
Wherein the second width equal to or greater than the first width (Figures 6c as modified by Araki figure 7b, the second width is greater than the first width since the second width is based on the inclined wall, similar to present application). 
Regarding claim 20, Kim as modified by Araki teaches,
Wherein the first surface of the plate is closer to the protective film than the second surface of the plate  (as seen in figure 3, the first surface bottom of element 120 is close to 140 and/or 160), and the chamfered portion of the plate forms an internal angle with the first surface of the plate which is an obtuse angle (as provided in the annotated drawing, the first/internal angle is formed between the first surface and the first surface such that this is obtuse angle, similar to present application's AG1 as seen in figure 6 and described in paragraph 113 of present application's publication).

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive. 
Applicant provides arguments towards the newly amended limitation regarding “the side surface forming two angles with respect to the first surface to define a pattern hole of the plate which corresponds to the folding area” is not taught by Kim and additionally applicant argues that there is no suggestion or motivation to modify Kim’s plate with the teaching of Araki. The office respectfully disagrees. 
As provided above the newly amended limitation is taught by Kim in view of Araki as an obviousness rejection. Additionally, 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kim teaches various different shapes can be used as the hole pattern, since in figures 6c a rectangular/square like hole is illustrated and in figure 8c, a wedge like opening is illustrated, additionally, in paragraph 80 Kim provides teaching that the cross-section shape can be higher order polygonal shape. Thus, Kim provides suggestion that plate’s hole/structure can be various shape including higher order polygonal shape such as an octagon. Thereby, using the teaching of Araki and suggestion of Kim would render a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Araki with the plate comprising holes of Kim. Such modification will render the holes structure to be similar to present application’s figure 6 thus providing the desired number of angles with respect to the first and/or second surface. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. US Pub 20200319672- teaches display device comprising display panel and a plate (fig 4a, 450) and pattern holes (figure 7G), such that the pattern holes are octagon shape. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841